United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5172                                                September Term, 2021
                                                                      1:22-cv-00723-UNA
                                                      Filed On: July 28, 2022
Andrew U.D. Straw,

              Appellant

       v.

Unknown Clerk Officer(s) of the Second
Circuit U.S. of Appeals,

              Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Wilkins and Katsas, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and the letter
submitted by appellant pursuant to Federal Rule of Appellate Procedure 28(j), it is

        ORDERED AND ADJUDGED that the district court’s order filed on May 27,
2022, be affirmed. The district court correctly concluded that appellees were entitled to
judicial immunity from appellant’s damages claims, and the court thus correctly
dismissed the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Appellees’ actions in
this case, including managing dockets and issuing orders, were “intimately related to the
judicial process.” See Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5172                                                September Term, 2021


of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2